United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                             May 21, 2010


                                                Before
                               FRANK H. EASTERBROOK, Chief Judge
                               DAVID F. HAMILTON, Circuit Judge
                               THERESA L. SPRINGMANN, District Judge*



No. 09-2672
                                                                   Appeal from the United
UNITED STATES OF AMERICA,                                          States District Court for the
      Plaintiff-Appellant,                                         Northern District of Illinois,
                                                                   Eastern Division.
                       v.
                                                                   No. 07 CR 224
JULIO LEIJA-SANCHEZ,                                               Rebecca R. Pallmeyer, Judge.
       Defendant-Appellee.


                                                 Order
      The opinion of this court issued on April 8, 2010, is amended as follows:
        Page 9, full paragraph, change the two sentences that start on line 5 and end on
line 11 to read, “Three of Leija-Sanchez’s co-defendants were apprehended in Mexico,
which agreed to extradite them to the United States to face all of the indictment’s
substantive charges, including arranging for Montes’s murder. The United States
promised Mexico that it would not seek or impose the death penalty on any defendant
in the case; Mexico was satisfied with that undertaking and saw no reason why the
United States should not apply its substantive rules.”
       Defendant-appellee filed a petition for rehearing and rehearing en banc on
April 22, 2010. No judge in regular active service has requested a vote on the petition
for rehearing en banc, and all of the judges on the panel have voted to deny rehearing.
The petition for rehearing is therefore DENIED.




      * Of the Northern District of Indiana, sitting by designation.